FILED
                            NOT FOR PUBLICATION                             FEB 3 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEFFREY HOFFMAN,                                 No. 12-16898

               Appellant,
                                                 D.C. No. 3:12-cv-00198-EMC
  v.

THOMAS R. LLOYD,                                 MEMORANDUM*

               Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jeffrey Hoffman appeals pro se from the district court’s order affirming the

bankruptcy court’s order granting sanctions against Hoffman in adversary

proceedings relating to certain real property. We have jurisdiction under 28 U.S.C.

§ 158(d). We review for clear error the district court’s de novo examination of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this cases is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
noncore related proceedings under 28 U.S.C. § 157(c). Henderson v. Buchanan,

985 F.2d 1021, 1024 (9th Cir. 1993). We affirm.

      The district court did not clearly err in its de novo review of the bankruptcy

court record. Accordingly, sanctions were proper because Hoffman failed to attend

his deposition, failed to oppose Lloyd’s motion to strike and for entry of default,

and failed to file a motion for relief from the bankruptcy court’s ruling after the

bankruptcy court advised Hoffman that Lloyd’s motion had been granted but that

Hoffman could file a motion for relief explaining his conduct. See Wanderer v.

Johnston, 910 F.2d 652, 656 (9th Cir. 1990) (listing factors that a court should

consider in determining the appropriateness of the sanction of dismissal).

      We do not consider arguments and allegations raised for the first time in the

reply brief, including Hoffman’s contentions concerning the damages hearing. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    12-16898